Citation Nr: 1400954	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for major depressive disorder (claimed as a mental condition).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

VA treatment records show that the Veteran received treatment for insomnia, nervousness, and depression in April 1973; less than two months following separation from active service.  Further, the Veteran testified at his September 2013 Board hearing that he suffered from such symptoms while still on active service and that he has continued to suffer from such symptoms since his separation.  The Board acknowledges that the Veteran also testified that he sought intermittent postservice private treatment for these symptoms, but that such treatment records are not available for review.  

The Board notes that, in McLendon v. Nicholson, 20 Vet. App. 79 (2006); the Court held that VA must provide a medical examination in connection with a service connection claim when the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Based on the evidence of record establishing that the Veteran complained of insomnia, nervousness, and depression within two months of separation from active service, and his testimony at the September 2013 Board hearing that these symptoms existed while on active service and have continued since separation, the Board finds that the requirements of McLendon are met.  Therefore, a VA examination and opinion are needed to determine the nature and etiology of any currently present depression symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any currently present depression disorder.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the claims file the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed depressive disorder is etiologically related to the Veteran's active service, to include his treatment for insomnia, nervousness, and depression within two months of separation from active service.  

The complete rationale for all opinions expressed must be provided.  

2.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

